Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is made as of the 25th day of September,
2014, between Aastrom Biosciences, Inc., a Michigan corporation (the “Company”),
and David Recker, MD (the “Executive”).

 

WHEREAS, the Company desires to continue to employ the Executive and the
Executive desires to continue to be employed by the Company on the terms
contained herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

 

1.                                      Position and Duties.  The Executive
shall serve as Chief Medical Officer and shall have such other powers and duties
as may from time to time be prescribed by the Chief Executive Officer of the
Company (the “CEO”) or other authorized executive, provided that such duties are
consistent with the Executive’s position or other positions that he may hold
from time to time.  It is understood and agreed that, while Executive work hours
will vary, his time commitment to the Company will be approximately 75% of that
of a regular full-time exempt executive level employee and that he will commit
at least three (3) work days per week to the Company.  Executive may engage in
outside non-competitive activities provided he first discloses his outside
activities to the CEO and the outside activities do not interfere or conflict
with Executive’s obligations to the Company.  The Executive also may engage in
religious, charitable or other community activities as long as such services and
activities are disclosed to the Company and do not interfere with the
Executive’s performance of his duties to the Company as provided in this
Agreement.

 

2.                                      Compensation and Related Matters.

 

(a)                                 Base Salary.  The Executive’s annual base
salary rate shall be $265,000 for a time commitment to the Company which will be
approximately 75% of that of a regular full-time employee.  The Executive’s base
salary shall be reviewed annually by the Company. The base salary in effect at
any given time is referred to herein as “Base Salary.”  The Base Salary shall be
payable in a manner that is consistent with the Company’s usual payroll
practices for senior employees.

 

(b)                                 Incentive Compensation.  The Executive shall
be eligible to receive cash incentive compensation as determined by the Company
from time to time.  The Executive’s target annual incentive compensation shall
be thirty five percent (35%) of his Base Salary with the actual amount to be
determined by the Company in its discretion.  To be eligible for an incentive
compensation payment, the Executive must be employed by the Company on the day
such incentive compensation is paid.

 

(c)                                  Options.  From time to time, and at the
discretion of management and the Board of Directors, the Company may grant to
the Executive options to purchase shares of the Company’s common stock at an
exercise price equal to the fair market value of the Company’s common stock on
the effective date of grant. Such options will be subject to the terms and
conditions of the Company’s 2009 Stock Option Plan, as may be amended and/or
restated from time to time, or such other similar equity plan and form of stock
option agreement, in each case duly adopted by the Company, and such options
will be subject to approval by the Board of Directors.

 

(d)                                 Business Expenses.  The Executive shall be
entitled to receive prompt reimbursement for all reasonable business expenses
incurred by him in performing services hereunder, in accordance with the
policies and procedures then in effect and established by the Company for its
senior executive officers.

 

(e)                                  Other Benefits.  The Executive shall be
entitled to continue to participate in or receive benefits under all of the
Company’s employee benefit plans and programs, as may be in effect from time to
time, subject to the terms and conditions of such plans and programs.

 

(f)                                   Paid Time Off.  The Executive shall be
entitled to accrue up to fifteen (15) days of paid time off in each year (this
reflects a prorated accrual amount based on Executive’s part-time schedule),

 

--------------------------------------------------------------------------------


 

which shall be accrued ratably at the rate of 10 hours per month.  The Executive
shall also be entitled to all paid holidays given by the Company to its
executives.

 

3.                                      Termination.  The Executive’s employment
hereunder may be terminated without any breach of this Agreement under the
following circumstances:

 

(a)                                 Death.  The Executive’s employment hereunder
shall terminate upon his death.

 

(b)                                 Disability.  The Company may terminate the
Executive’s employment if he is disabled and unable to perform the essential
functions of the Executive’s then existing position or positions under this
Agreement with or without reasonable accommodation for a period of 180 days
(which need not be consecutive) in any 12-month period.  If any question shall
arise as to whether during any period the Executive is disabled so as to be
unable to perform the essential functions of the Executive’s then existing
position or positions with or without reasonable accommodation, the Executive
may, and at the request of the Company shall, submit to the Company a
certification in reasonable detail by a physician selected by the Company to
whom the Executive or the Executive’s guardian has no reasonable objection as to
whether the Executive is so disabled or how long such disability is expected to
continue, and such certification shall for the purposes of this Agreement be
conclusive of the issue.  The Executive shall cooperate with any reasonable
request of the physician in connection with such certification.  If such
question shall arise and the Executive shall fail to submit such certification,
the Company’s determination of such issue shall be binding on the Executive. 
Nothing in this Section 3(b) shall be construed to waive the Executive’s rights,
if any, under existing laws including, without limitation, the Family and
Medical Leave Act of 1993, 29 U.S.C. §2601 et seq. and the Americans with
Disabilities Act, 42 U.S.C. §12101 et seq.

 

(c)                                  Termination by Company for Cause.  The
Company may terminate the Executive’s employment hereunder for Cause. For
purposes of this Agreement, “Cause” shall mean: (i) conduct by the Executive
constituting a material act of misconduct in connection with the performance of
his duties, including, without limitation, misappropriation of funds or property
of the Company or any of its subsidiaries or affiliates other than the
occasional, customary and de minimis use of Company property for personal
purposes; (ii) the commission by the Executive of any felony or a misdemeanor
involving moral turpitude, deceit, dishonesty or fraud, or any conduct by the
Executive that would reasonably be expected to result in material injury or
reputational harm to the Company or any of its subsidiaries and affiliates if he
were retained in his position; (iii) continued unsatisfactory performance or
non-performance by the Executive of his duties hereunder (other than by reason
of the Executive’s physical or mental illness, incapacity or disability) which
has continued for more than 15 days following written notice from the CEO of
such unsatisfactory performance or such non-performance; (iv) a breach by the
Executive of any of the provisions contained in Section 6 of this Agreement; (v)
a material violation by the Executive of the Company’s written employment
policies, or (vi) failure to cooperate with a bona fide internal investigation
or an investigation by regulatory or law enforcement authorities, after being
instructed by the Company to cooperate, or the willful destruction or failure to
preserve documents or other materials known to be relevant to such investigation
or the inducement of others to fail to cooperate or to produce documents or
other materials in connection with such investigation.

 

(d)                                 Termination Without Cause.  The Company may
terminate the Executive’s employment hereunder at any time without Cause.  Any
termination by the Company of the Executive’s employment under this Agreement
which does not constitute a termination for Cause under Section 3(c) and does
not result from the death or disability of the Executive under Section 3(a) or
(b) shall be deemed a termination without Cause.

 

(e)                                  Termination by the Executive.  The
Executive may terminate his employment hereunder at any time for any reason,
including but not limited to Good Reason. For purposes of this Agreement, “Good
Reason” shall mean that the Executive has complied with the “Good Reason
Process” (hereinafter defined) following the occurrence of any of the following
events: (i) a material diminution in the Executive’s responsibilities, authority
or duties; (ii) a material diminution in the Executive’s Base Salary except for
across-the-board salary reductions based on the Company’s financial performance
similarly affecting all or substantially all senior management employees of the
Company; or (iii) the material breach of

 

--------------------------------------------------------------------------------


 

this Agreement by the Company.  “Good Reason Process” shall mean that (i) the
Executive reasonably determines in good faith that a “Good Reason” condition has
occurred; (ii) the Executive notifies the Company in writing of the first
occurrence of the Good Reason condition within 15 days of the first occurrence
of such condition; (iii) the Executive cooperates in good faith with the
Company’s efforts, for a period not less than 15 days following such notice (the
“Cure Period”), to remedy the condition; (iv) notwithstanding such efforts, the
Good Reason condition continues to exist; and (v) the Executive terminates his
employment within 15 days after the end of the Cure Period. If the Company cures
the Good Reason condition during the Cure Period, Good Reason shall be deemed
not to have occurred.

 

(f)                                   Notice of Termination.  Except for
termination as specified in Section 3(a), any termination of the Executive’s
employment by the Company or any such termination by the Executive shall be
communicated by written Notice of Termination to the other party hereto.  For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon.

 

(g)                                  Date of Termination.  “Date of Termination”
shall mean: (i) if the Executive’s employment is terminated by his death, the
date of his death; (ii) if the Executive’s employment is terminated on account
of disability under Section 3(b) or by the Company for Cause under Section 3(c),
the date on which Notice of Termination is given; (iii) if the Executive’s
employment is terminated by the Company without Cause under Section 3(d), on the
date on which a Notice of Termination is given; (iv) if the Executive’s
employment is terminated by the Executive under Section 3(e) without Good
Reason, 30 days on the date on which a Notice of Termination is given, and (v)
if the Executive’s employment is terminated by the Executive under Section 3(e)
with Good Reason, the date on which a Notice of Termination is given after the
end of the Cure Period.  Notwithstanding the foregoing, in the event that the
Executive gives a Notice of Termination to the Company, the Company may
unilaterally accelerate the Date of Termination and such acceleration shall not
result in a termination by the Company for purposes of this Agreement.

 

4.                                      Compensation Upon Termination.

 

(a)                                 Termination Generally.  If the Executive’s
employment with the Company is terminated for any reason, the Company shall pay
or provide to the Executive (or to his authorized representative or estate) any
earned but unpaid base salary, incentive compensation earned but not yet paid,
unpaid expense reimbursements, accrued but unused paid-time-off and any vested
benefits the Executive may have under any employee benefit plan of the Company
(the “Accrued Benefit”) on or before the time required by law but in no event
more than 30 days after the Executive’s Date of Termination.

 

(b)                                 Termination by the Company Without Cause or
by the Executive with Good Reason.  If the Executive’s employment is terminated
by the Company without Cause as provided in Section 3(d), or the Executive
terminates his employment for Good Reason as provided in Section 3(e), then the
Company shall, through the Date of Termination, pay the Executive his Accrued
Benefit. In addition:

 

(i)                                     subject to the Executive signing a
separation agreement including a general release of claims in favor of the
Company and related persons and entities in a form and manner satisfactory to
the Company (the “Release”) within the time period set forth in the Release, the
Company shall pay the Executive an amount equal to six (6) months of the
Executive’s Base Salary (the “Severance Amount”).  The Severance Amount shall be
paid out in substantially equal installments in accordance with the Company’s
payroll practice over six (6) months, beginning on the first payroll date that
occurs 30 days after the Date of Termination.  Solely for purposes of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), each
installment payment is considered a separate payment. Notwithstanding the
foregoing, if the Executive breaches any of the provisions contained in Section
6 of this Agreement, all payments of the Severance Amount shall immediately
cease; and

 

(ii)                                  subject to the Executive’s copayment of
premium amounts at the active employees’ rate, the Executive may continue to
participate in the Company’s group health, dental and vision program for six (6)
months; provided, however, that the continuation of health benefits under this
Section shall only

 

--------------------------------------------------------------------------------


 

apply if Executive elects and remains eligible under the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”).

 

5.                                      Section 409A.

 

(a)                                 Anything in this Agreement to the contrary
notwithstanding, if at the time of the Executive’s separation from service
within the meaning of Section 409A of the Code, the Company determines that the
Executive is a “specified employee” within the meaning of Section
409A(a)(2)(B)(i) of the Code, then to the extent any payment or benefit that the
Executive becomes entitled to under this Agreement on account of the Executive’s
separation from service would be considered deferred compensation subject to the
20 percent additional tax imposed pursuant to Section 409A(a) of the Code as a
result of the application of Section 409A(a)(2)(B)(i) of the Code, such payment
shall not be payable and such benefit shall not be provided until the date that
is the earlier of (A) six months and one day after the Executive’s separation
from service, or (B) the Executive’s death.  If any such delayed cash payment is
otherwise payable on an installment basis, the first payment shall include a
catch-up payment covering amounts that would otherwise have been paid during the
six-month period but for the application of this provision, and the balance of
the installments shall be payable in accordance with their original schedule.

 

(b)                                 All in-kind benefits provided and expenses
eligible for reimbursement under this Agreement shall be provided by the Company
or incurred by the Executive during the time periods set forth in this
Agreement.  All reimbursements shall be paid as soon as administratively
practicable, but in no event shall any reimbursement be paid after the last day
of the taxable year following the taxable year in which the expense was
incurred.  The amount of in-kind benefits provided or reimbursable expenses
incurred in one taxable year shall not affect the in-kind benefits to be
provided or the expenses eligible for reimbursement in any other taxable year. 
Such right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit.

 

(c)                                  To the extent that any payment or benefit
described in this Agreement constitutes “non-qualified deferred compensation”
under Section 409A of the Code, and to the extent that such payment or benefit
is payable upon the Executive’s termination of employment, then such payments or
benefits shall be payable only upon the Executive’s “separation from service.” 
The determination of whether and when a separation from service has occurred
shall be made in accordance with the presumptions set forth in Treasury
Regulation Section 1.409A-1(h).

 

(d)                                 The parties intend that this Agreement will
be administered in accordance with Section 409A of the Code.  To the extent that
any provision of this Agreement is ambiguous as to its compliance with Section
409A of the Code, the provision shall be read in such a manner so that all
payments hereunder comply with Section 409A of the Code.  The parties agree that
this Agreement may be amended, as reasonably requested by either party, and as
may be necessary to fully comply with Section 409A of the Code and all related
rules and regulations in order to preserve the payments and benefits provided
hereunder without additional cost to either party.

 

(e)                                  The Company makes no representation or
warranty and shall have no liability to the Executive or any other person if any
provisions of this Agreement are determined to constitute deferred compensation
subject to Section 409A of the Code but do not satisfy an exemption from, or the
conditions of, such Section.

 

6.                                      Confidential Information, Noncompetition
and Cooperation.

 

(a)                                 Confidential Information.  As used in this
Agreement, “Confidential Information” means information belonging to the Company
which is of value to the Company in the course of conducting its business and
the disclosure of which could result in a competitive or other disadvantage to
the Company.  Confidential Information includes, without limitation, financial
information, reports, and forecasts; inventions, improvements and other
intellectual property; trade secrets; know-how; designs, processes or formulae;
software; market or sales information or plans; customer lists; and business
plans, prospects and

 

--------------------------------------------------------------------------------


 

opportunities (such as possible acquisitions or dispositions of businesses or
facilities) which have been discussed or considered by the management of the
Company.  Confidential Information includes information developed by the
Executive in the course of the Executive’s employment by the Company, as well as
other information to which the Executive may have access in connection with the
Executive’s employment.  Confidential Information also includes the confidential
information of others with which the Company has a business relationship. 
Notwithstanding the foregoing, Confidential Information does not include
information in the public domain, unless due to breach of the Executive’s duties
under Section 6(b).

 

(b)                                 Confidentiality.  The Executive understands
and agrees that the Executive’s employment creates a relationship of confidence
and trust between the Executive and the Company with respect to all Confidential
Information.  At all times, both during the Executive’s employment with the
Company and after its termination, the Executive will keep in confidence and
trust all such Confidential Information, and will not use or disclose any such
Confidential Information without the written consent of the Company, except as
may be necessary in the ordinary course of performing the Executive’s duties to
the Company.

 

(c)                                  Documents, Records, etc.  All documents,
records, data, apparatus, equipment and other physical property, whether or not
pertaining to Confidential Information, which are furnished to the Executive by
the Company or are produced by the Executive in connection with the Executive’s
employment will be and remain the sole property of the Company.  The Executive
will return to the Company all such materials and property as and when requested
by the Company.  In any event, the Executive will return all such materials and
property immediately upon termination of the Executive’s employment for any
reason.  The Executive will not retain with the Executive any such material or
property or any copies thereof after such termination.

 

(d)                                 Noncompetition and Nonsolicitation.  During
the Executive’s employment with the Company and for six (6) months thereafter,
regardless of the reason for the ending of Executive’s employment, the Executive
(i) will not, directly or indirectly, whether as owner, partner, shareholder,
consultant, agent, employee, co-venturer or otherwise, engage, participate,
assist or invest in any Competing Business (as hereinafter defined); (ii) will
refrain from directly or indirectly employing, attempting to employ, recruiting
or otherwise soliciting, inducing or influencing any person to leave employment
with the Company (other than terminations of employment of subordinate employees
undertaken in the course of the Executive’s employment with the Company); and
(iii) will refrain from soliciting or encouraging any customer or supplier to
terminate or otherwise modify adversely its business relationship with the
Company.  The Executive understands that the restrictions set forth in this
Section 6(d) are intended to protect the Company’s interest in its Confidential
Information and established employee, customer and supplier relationships and
goodwill, and agrees that such restrictions are reasonable and appropriate for
this purpose.  For purposes of this Agreement, the term “Competing Business”
shall mean an autologous or allogeneic cell therapy technology business focused
on the development of therapies for the treatment of severe, chronic
cardiovascular diseases conducted anywhere in the world which is competitive
with the business which the Company or any of its affiliates at any time during
the employment of the Executive.  Notwithstanding the foregoing, the Executive
may own up to one percent (1%) of the outstanding stock of a publicly held
corporation which constitutes or is affiliated with a Competing Business.

 

(e)                                  Third-Party Agreements and Rights.  The
Executive hereby confirms that the Executive is not bound by the terms of any
agreement with any previous employer or other party which restricts in any way
the Executive’s use or disclosure of information or the Executive’s engagement
in any business.  The Executive represents to the Company that the Executive’s
execution of this Agreement, the Executive’s employment with the Company and the
performance of the Executive’s proposed duties for the Company will not violate
any obligations the Executive may have to any such previous employer or other
party.  In the Executive’s work for the Company, the Executive will not disclose
or make use of any information in violation of any agreements with or rights of
any such previous employer or other party, and the Executive will not bring to
the premises of the Company any copies or other tangible embodiments of
non-public information belonging to or obtained from any such previous
employment or other party.

 

--------------------------------------------------------------------------------


 

(f)                                   Litigation and Regulatory Cooperation. 
During and after the Executive’s employment, the Executive shall cooperate fully
with the Company in the defense or prosecution of any claims or actions now in
existence or which may be brought in the future against or on behalf of the
Company which relate to events or occurrences that transpired while the
Executive was employed by the Company. The Executive’s full cooperation in
connection with such claims or actions shall include, but not be limited to,
being available to meet with counsel to prepare for discovery or trial and to
act as a witness on behalf of the Company at mutually convenient times. During
and after the Executive’s employment, the Executive also shall cooperate fully
with the Company in connection with any investigation or review of any federal,
state or local regulatory authority as any such investigation or review relates
to events or occurrences that transpired while the Executive was employed by the
Company. The Company shall reimburse the Executive for any reasonable
out-of-pocket expenses incurred in connection with the Executive’s performance
of obligations pursuant to this Section 6(f).

 

(g)                                  Injunction.  The Executive agrees that it
would be difficult to measure any damages caused to the Company which might
result from any breach by the Executive of the promises set forth in this
Section 6, and that in any event money damages would be an inadequate remedy for
any such breach.  Accordingly, subject to Section 7 of this Agreement, the
Executive agrees that if the Executive breaches, or proposes to breach, any
portion of this Agreement, the Company shall be entitled, in addition to all
other remedies that it may have, to an injunction or other appropriate equitable
relief to restrain any such breach without showing or proving any actual damage
to the Company.

 

7.                                      Arbitration of Disputes.  Any
controversy or claim arising out of or relating to this Agreement or the breach
thereof or otherwise arising out of the Executive’s employment or the
termination of that employment (including, without limitation, any claims of
unlawful employment discrimination whether based on age or otherwise) shall, to
the fullest extent permitted by law, be settled by arbitration in any forum and
form agreed upon by the parties or, in the absence of such an agreement, under
the auspices of the American Arbitration Association (“AAA”) in Detroit,
Michigan in accordance with the Employment Dispute Resolution Rules of the AAA,
including, but not limited to, the rules and procedures applicable to the
selection of arbitrators. In the event that any person or entity other than the
Executive or the Company may be a party with regard to any such controversy or
claim, such controversy or claim shall be submitted to arbitration subject to
such other person or entity’s agreement. Judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof.  This
Section 7 shall be specifically enforceable. Notwithstanding the foregoing, this
Section 7 shall not preclude either party from pursuing a court action for the
sole purpose of obtaining a temporary restraining order or a preliminary
injunction in circumstances in which such relief is appropriate; provided that
any other relief shall be pursued through an arbitration proceeding pursuant to
this Section 7.

 

8.                                      Consent to Jurisdiction.  To the extent
that any court action is permitted consistent with or to enforce Section 7 of
this Agreement, the parties hereby consent to the jurisdiction of the Superior
Court of the State of Michigan and the United States District Court for the
District of Michigan. Accordingly, with respect to any such court action, the
Executive (a) submits to the personal jurisdiction of such courts; (b) consents
to service of process; and (c) waives any other requirement (whether imposed by
statute, rule of court, or otherwise) with respect to personal jurisdiction or
service of process.

 

9.                                      Integration.  This Agreement constitutes
the entire agreement between the parties with respect to the subject matter
hereof and supersedes all prior agreements between the parties concerning such
subject matter, including without limitation the March 31, 2014 offer letter
provided the Employee Proprietary Information Nondisclosure and Assignment of
Intellectual Property Agreement you entered into on March 18, 2014, the
Acknowledgment regarding the Statement of Company Policy on Insider Trading and
Disclosure dated March 18, 2014, the Acknowledgment of the Statement of Company
Policy on the Code of Business Conduct and Ethics dated March 18, 2014 and the
Company’s Colleague Handbook Acknowledgment dated April 15, 2014 all remain in
full force and effect.

 

10.                               Withholding.  All payments made by the Company
to the Executive under this Agreement shall be net of any tax or other amounts
required to be withheld by the Company under applicable law.

 

11.                               Successor to the Executive.  This Agreement
shall inure to the benefit of and be enforceable by the Executive’s personal
representatives, executors, administrators, heirs, distributees, devisees and
legatees. In the event of

 

--------------------------------------------------------------------------------


 

the Executive’s death after his termination of employment but prior to the
completion by the Company of all payments due him under this Agreement, the
Company shall continue such payments to the Executive’s beneficiary designated
in writing to the Company prior to his death (or to his estate, if the Executive
fails to make such designation).

 

12.                               Enforceability.  If any portion or provision
of this Agreement (including, without limitation, any portion or provision of
any section of this Agreement) shall to any extent be declared illegal or
unenforceable by a court of competent jurisdiction, then the remainder of this
Agreement, or the application of such portion or provision in circumstances
other than those as to which it is so declared illegal or unenforceable, shall
not be affected thereby, and each portion and provision of this Agreement shall
be valid and enforceable to the fullest extent permitted by law.

 

13.                               Survival.  The provisions of this Agreement
shall survive the termination of this Agreement and/or the termination of the
Executive’s employment to the extent necessary to effectuate the terms contained
herein.

 

14.                               Waiver.  No waiver of any provision hereof
shall be effective unless made in writing and signed by the waiving party.  The
failure of any party to require the performance of any term or obligation of
this Agreement, or the waiver by any party of any breach of this Agreement,
shall not prevent any subsequent enforcement of such term or obligation or be
deemed a waiver of any subsequent breach.

 

15.                               Notices.  Any notices, requests, demands and
other communications provided for by this Agreement shall be sufficient if in
writing and delivered in person or sent by a nationally recognized overnight
courier service or by registered or certified mail, postage prepaid, return
receipt requested, to the Executive at the last address the Executive has filed
in writing with the Company or, in the case of the Company, at its main offices,
attention of the Board.

 

16.                               Amendment.  This Agreement may be amended or
modified only by a written instrument signed by the Executive and by a duly
authorized representative of the Company.

 

17.                               Governing Law.  This is a Michigan contract
and shall be construed under and be governed in all respects by the laws of the
State of Michigan, without giving effect to the conflict of laws principles of
such State.  With respect to any disputes concerning federal law, such disputes
shall be determined in accordance with the law as it would be interpreted and
applied by the United States Court of Appeals for the Sixth Circuit.

 

18.                               Counterparts.  This Agreement may be executed
in any number of counterparts, each of which when so executed and delivered
shall be taken to be an original; but such counterparts shall together
constitute one and the same document.

 

19.                               Successor to Company.  The Company shall
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Company expressly to assume and agree to perform this Agreement to
the same extent that the Company would be required to perform it if no
succession had taken place.  Failure of the Company to obtain an assumption of
this Agreement at or prior to the effectiveness of any succession shall be a
material breach of this Agreement.

 

20.                               Gender Neutral.  Wherever used herein, a
pronoun in the masculine gender shall be considered as including the feminine
gender unless the context clearly indicates otherwise.

 

WITNESS WHEREOF, the parties have executed this Agreement effective on the date
and year first above written.

 

 

AASTROM BIOSCIENCES, INC.

 

 

 

 

 

 

 

 

 

By:         Dominick Colangelo

 

 

 

Its:           CEO and President

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

 

David Recker, MD

 

--------------------------------------------------------------------------------